TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00254-CV



                         John L. Wiley and Randi Wiley, Appellants

                                                v.

                                The City of Giddings, Appellee


      FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
       NO. 13,761, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants John and Randi Wiley and appellee City of Giddings filed a joint motion

requesting that this appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and

dismiss the appeal.




                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Joint Motion

Filed: April 29, 2010